Maetin, J.
The defendant is appellant from a judgment obtained by the plaintiffs, his lessors, for the possession of the leased premises, and by which he is ordered to be expelled therefrom.
The possession was claimed on the ground of arrearages of rent unpaid. The defendant filed an exception disclaiming the jurisdiction of the court, on the ground of the lease being of greater value than one thousand dollars, the maximum of the court’s jurisdiction ; and he denied that any ground of action was stated in the petition. It does not appear to us that the court erred. By an act of the legislature passed in 1838, (see Bullard & Curry’s Di •gest, page 227, sec. 81,) it is provided that, “in all actions hereafter instituted by landlords against tenants for the possession of *285real property, the Presiding Judge shall have, exclusively of justices of the peace and associate judges of the City Court, original jurisdiction,” &c. This act certainly authorizes the action of the Presiding Judge of the City Court, whatever may be the value of the lease, for it contains no limitation. Indeed, before its passage, the Civil Code, art. 2683, authorized justices of the peace to order the expulsion of tenants without any distinction as to the value of the leases, in the same manner as justices of the peace were authorized by English statutes to act in cases of forcible entry and detainer.
The case was clearly within the jurisdiction of the court; and the plaintiffs established their claim on the merits.

Judgment affirmed.